Citation Nr: 0623650	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-38 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than March 12, 2003, 
for assignment of a 100 percent rating for PTSD.



REPRESENTATION

Appellant represented by:	Jesse T. Boone, Jr., Agent



ATTORNEY FOR THE BOARD

E. Ward, Counsel



INTRODUCTION

The appellant had active service from July 1969 to April 
1972, including combat service in the Republic of Vietnam. He 
is the recipient of the Combat Infantry Badge, the Purple 
Heart Medal, and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The Board notes a claim for a total disability rating on the 
basis of individual unemployability due to service-connected 
disability (TDIU) filed in May 2001, and a reasonably raised 
claim for clear and unmistakable error in a March 2002 rating 
decision, which have not been adjudicated. As will be set out 
in detail below, these matters should be addressed as part of 
this appeal, which is otherwise in need of development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Preliminarily, the Board notes that the veteran claimed a 
TDIU on the basis of his psychiatric disorder alone. A claim 
for TDIU may not be considered when a 100 percent rating is 
in effect [see VA O.G.C. Prec. Op. No. 6-99, 64 Fed. Reg. 
52,375 (1999), and Herlehy v. Principi, 15 Vet. App. 33 
(2001)]. Thus, the issue of a TDIU, at least from the March 
2003 date of the 100 percent rating, appears to be moot. 
However, entitlement to a TDIU for the period prior to the 
effective date of the 100 percent rating remains viable, and 
is inextricably intertwined with the issue on appeal of an 
earlier effective date for a 100 percent rating. Thus, the 
TDIU issue is referred to the RO for appropriate action.

Historically, service connection for post-traumatic stress 
disorder (PTSD) was granted in a July 1996 rating decision, 
and evaluated as 10 percent disabling effective from December 
13, 1995. A July 2000 rating decision increased the 
evaluation to 30 percent, effective from June 4, 1999. 

In a March 2002 rating decision, the RO denied a rating 
greater than 30 percent for PTSD, and the veteran was 
notified of his appeal rights, but did not appeal the 
decision. Subsequently, a March 2004 rating decision 
increased the rating for PTSD from 30 to 100 percent 
effective from March 12, 2003, on the basis of VA treatment 
reports of that date. The veteran then filed an appeal, 
asserting that an earlier effective date was warranted from 
September 6, 2000, as he had opened his claim for increased 
rating for PTSD at that time, and that the RO's processing of 
the claim and award of 30 percent in the March 2002 rating, 
failed to consider (enumerated) relevant evidence of record 
at that time, and was therefore clearly erroneous. 

The Board notes that as a result of the veteran's failure to 
appeal the March 2002 rating decision denying a rating higher 
than 30 percent for the service-connected PTSD, that decision 
is not subject to revision in the absence of clear and 
unmistakable error. As the veteran has reasonably raised the 
issue of entitlement to an earlier effective date on the 
basis of CUE which has not yet been adjudicated by the RO, 
and is not properly before the Board, it is referred to the 
RO for appropriate action.

As to the instant issue, there is evidence on file that since 
at least 2001 appellant has been getting outpatient VA 
psychiatric treatment from the Durham VA medical center and 
from a Vet Center.  Copies of the regular therapy records 
have not been obtained, and potentially may demonstrate an 
increased impairment prior to the date herein at issue.

In his VA Form 9 'attachment', the veteran identified a 
Social Security Administration (SSA) disability award, 
effective from January 2001. Pertinent underlying records in 
the possession of the SSA associated with the SSA disability 
award have not been obtained, and attempts should be made to 
obtain them. 

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  The veteran should be provided with 
notifications pertinent to recent Court 
precedent. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as 
needed related to his claim for an 
earlier effective date. 

2.  The RO should request the SSA to 
provide a copy of the records upon which 
its award of disability benefits to the 
veteran was based.  RO should also obtain 
copies of all VA outpatient treatment 
records and Vet Center records of 
treatment from 2000.  If records cannot 
be obtained, the claims folder should 
contain documentation of the attempts 
made to obtain the records.

3.  The RO should adjudicate the referred 
issue of an earlier effective date on the 
basis of clear and unmistakable error 
(CUE) in the March 2002 rating decision, 
and advise the veteran of his appeal 
rights as applicable. The deferred issue 
of entitlement to a TDIU prior to March 
12, 2003, should also be considered, as 
appropriate.

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, (whether or not the veteran 
appeals the decision on the CUE claim), 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case. No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



